--------------------------------------------------------------------------------





	NUMBER 13-14-00121-CV

	COURT OF APPEALS

	THIRTEENTH DISTRICT OF TEXAS

	CORPUS CHRISTI - EDINBURG

914400000

JOSE JUAN GARCIA, 	Appellant,

	V.

CARLOS TORRES SANTINI, 	Appellee.

914400000

	On Appeal from the County Court at Law No. One
	of Hidlago County, Texas.

914400000

	ORDER

	Before Justices Garza, Benavides, and Perkes
                                Order Per Curiam

Appellant's counsel, the Honorable Hector J. Torres, has filed a motion to withdraw as counsel.  We grant said motion.  Pursuant to Rule 6.5(c) of the Texas Rules of Appellate Procedure, counsel is directed to notify appellant, in writing, of any previously undisclosed deadlines and file a copy of that notice with the Clerk of this Court.  See generally Tex. R. App. P. 6.  

Appellant is directed to notify the Court promptly if he retains new counsel on appeal by filing a notice including that attorney's name, mailing address, telephone number, facsimile number, and State Bar of Texas identification number.  In the interim, the Court expects this appeal to proceed as per the appellate rules.  Appellant is expected to comply with all applicable deadlines and all filings should comply with the Texas Rules of Appellate Procedure.  
It is so ORDERED.
PER CURIAM

Order delivered and filed this
the 17[th] day of April, 2014.